—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 6, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of tampering with a witness in the fourth degree and menacing in the third degree, directed him to reside with his maternal grandmother, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. Concur— Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.